DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 03/03/21.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
3.	The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2005/0221124 A1) in view of Yamazaki et al. (US 2005/0073247 A1), Liao et al. (US 2005/0173700 A1), and Hirakata et al. (US 2005/0095740 A1) as set forth in the Non-Final Rejection filed 12/04/20 is overcome by the cancellation of the claim.

4.	The rejection of Claims 2-4 and 7-9 under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2005/0221124 A1) in view of Yamazaki et al. (US 2005/0073247 A1), Liao et al. (US 2005/0173700 A1), and Hirakata et al. (US 2005/0095740 A1) as set forth in the Non-Final Rejection filed 12/04/20 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2005/0221124 A1) in view of Yamazaki et al. (US 2005/0073247 A1), Liao et al. (US 2005/0173700 A1), Hirakata et al. (US 2005/0095740 A1), and Kim et al. (US 2005/0095740 A1) as set forth in the Non-Final Rejection filed 12/04/20 is overcome by the cancellation of the claim.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2008/0124572 A1) in view of Yamazaki et al. (US 2005/0073247 A1), and Hirakata et al. (US 2005/0095740 A1).
	Mizuki et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-injecting layer, and cathode for the construction of displays (and the like) ((8), [0074], [0241]); the light can be taken out from the anode or cathode ([0078], [0082], [0153]).  The substrate comprises plastic (polycarbonate resins) ([0079]).  Mizuki et al. discloses the following compound:

    PNG
    media_image1.png
    332
    409
    media_image1.png
    Greyscale

such that R1 = hydrogen, R2 = unsubstituted phenyl group, l = m = n = 0, α4 = arylene group having 6 carbon atoms (phenylene), Ar1-2 = formula (3-1) as defined by the Applicant (with R51-52 = R54-55 = hydrogen and R56 = phenyl group); α4 = formula (2-1) as defined by the Applicant (with R11-12 = R14-15 = hydrogen); R2 = general formula (4-7) as recited by the Applicant (with R51-52 = R54-56 = hydrogen).  Mizuki et al. discloses its inventive compounds as material comprising the hole-injecting or hole-transporting layer, which is combination with another material ([0064], [0118], [0120]).  Such additional materials include the following (acceptor) compound:

    PNG
    media_image2.png
    214
    298
    media_image2.png
    Greyscale

([0126]) where R131-136 = independently cyano or halogen (which includes fluorine) ([0126]-[0127]).  Mizuki et al. further discloses an anode comprising ITO ([0080]), an electron-injecting layer (inherently electron-transporting) comprising Alq3 (metal 
	Regarding point 1, Yamazaki et al. discloses cathode materials that are “generally used for a cathode of a light-emitting element”; materials include a mixture of metal and alloys such as Mg:Ag and Yb ([0070]).  It would have been obvious to substitute such a mixture as disclosed by Yamazaki et al. for the cathode material in the organic EL device as disclosed by Mizuki et al.  The motivation is provided by the disclosure of Yamazaki et al., which teaches that such mixtures are generally known and viable cathode materials in an identical field of invention, thus rendering the exchange of one material for a functional equivalent predictable with a reasonable expectation of success.  However, Mizuki et al. in view of Yamazaki et al. does not explicitly disclose the presence of an insulator on the anode nor as recited by the Applicant.
	Regarding point 2, Hirakata et al. discloses a method of manufacturing an organic EL display device ([0096]); the method inhibits deterioration due to insulation of the short-circuit portion between the anode and cathode (Abstract).  The structure of a pixel portion is shown below ([0057]):

    PNG
    media_image3.png
    309
    753
    media_image3.png
    Greyscale


(Fig. 3B) comprising anode (223) which is covered by partition walls (228) (an insulator; [0061]) at its ends, EL layer (225), cathode (227) which transmits light, and substrate (200) which is plastic ([0070]); there exists transistors (201 and 202) that lie over the substrate ([0062]).  Hirakata et al. discloses that the transistors comprises a crystalline semiconductor region (film) ([0071]); a flexible printed circuit (4018) is attached to the pixel portion (4002) which comprises the above light-emitting elements (Fig. 9A and 9B).  It would have been obvious to utilize the design as disclosed by Hirakata et al. when constructing the display device comprising the organic EL device(s) as disclosed by Mizuki et al. in view of Yamazaki et al.  The motivation is provided by the disclosure of Hirakata et al., which discloses a method of manufacturing an organic EL display that inhibits deterioration.

Response to Arguments
9.	Applicant’s arguments on pages 7-8 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAY YANG/Primary Examiner, Art Unit 1786